Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, species of Fig. 6A/6B, claims 1, 2, 9, 10, and 12-17 in the reply filed on 06/28/2021 is acknowledged.
The claims should be amended to reflect the election of Fig. 6A/6B, and the non-elected limitations should be removed. For example, claim 1 includes non-elected limitations of “T-shape”, and “I-shape” that should be removed.

Claim interpretation
Applicant is calling the shape of the cooling channel from the mean line to the pressure or suction side to have an L-shape. Firstly, it must be noted that the shape of an “L” is subject the font style used. For example, “L” and “L” and “L” are all Ls in different font styles. Secondly, applicant’s depiction of the letters convey a very liberal interpretation of the shape of the letters. For example, the limitation is reciting the shape of the channel from the mean line to the sides, in which case the two legs of the “L” are nearly equal (see the annotated Fig. 3A of applicant). Moreover, applicant has elected Fig. 6A/6B and the specification calls the shape of the channel to be a Z-shape. As depicted in the annotated Fig. 6A/6B of applicant, the middle line connecting the two ends of the apparent “Z” is merely a vertical line perpendicular to the two end lines which has no apparent similarity to a the shape the letter “Z”, in which the middle line is 

    PNG
    media_image1.png
    531
    504
    media_image1.png
    Greyscale

Annotated Fig. 3A of applicant


    PNG
    media_image2.png
    527
    477
    media_image2.png
    Greyscale

Annotated Fig. 6A of applicant

Claim Objections
Applicant is advised that should claim 1 be found allowable, claims 2 and 9 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In view of applicant’s election of Group I, species of Fig. 6A/6B, the only applicable elected limitation is the L shape, hence claims 2 and 9 become substantial duplicate of claim 1.
Applicant is advised that should claim 14 be found allowable, claims 15-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 9, 10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ohtomo et al. (US 5,624,231), referred to hereafter as Ohtomo.
With regard to claim 1, Ohtomo discloses an airfoil comprising: an airfoil wall defining a leading end, a trailing end, a pressure side, a suction side (Fig. 7), and a mean line from the leading end to the trailing end that is equidistant from the pressure side and the suction side (Fig. 7); and first and second ribs each connecting the pressure side and the suction side (annotated Fig. 7), each of the first and second ribs defining a tube portion (annotated Fig. 7) circumscribing a rib passage, and first and second connector arms (annotated Fig. 7) solely joining the tube portion to, respectively, the pressure side and the suction side (annotated Fig. 7); the first rib, the second rib, and the airfoil wall bounding a continuous cooling channel there between (Fig. 7), the continuous cooling channel having a pressure side portion to the pressure side of the mean line and a suction side portion to the suction side of the mean line (Fig. 7), the pressure side portion and the suction side portion each having a cross-sectioned shape selected from an L-shape, a T-shape, and an I-shape (annotated Fig. 7).

    PNG
    media_image3.png
    352
    436
    media_image3.png
    Greyscale

Annotated Fig. 7 of Ohtomo

With regard to claim 2, Ohtomo further discloses that the pressure side portion is the L-shape and the suction side portion is the L-shape (annotated Fig. 7).

With regard to claim 9, Ohtomo further discloses that the pressure side portion is selected from the T-shape and the L-shape, and the suction side portion is selected from the T-shape and the L-shape (annotated Fig. 7).

With regard to claim 10, Ohtomo further discloses that the pressure side portion is selected from the I-shape and the L-shape, and the suction side portion is selected from the I-shape and the L-shape (annotated Fig. 7).

With regard to claim 14, Ohtomo discloses a gas turbine engine comprising: a compressor section; a combustor in fluid communication with the compressor section; and a turbine section in fluid communication with the combustor (title, Col. 1; lines 6-17, Col. 7; lines 5-7, note also that the compressor, combustor, and turbine are components of a gas turbine engine), the turbine section having an airfoil that includes an airfoil wall defining a leading end, a trailing end, a pressure side, a suction side (Fig. 7), and a mean line from the leading end to the trailing end that is equidistant from the pressure side and the suction side (Fig. 7), and first and second ribs (annotated Fig. 7) each connecting the pressure side and the suction side, each of the first and second ribs defining a tube portion (annotated Fig. 7) circumscribing a rib passage, and first and second connector arms (annotated Fig. 7) solely joining the tube portion to, respectively, the pressure side and the suction side, the first rib, the second rib, and the 

With regard to claim 15, Ohtomo further discloses that the pressure side portion is the L-shape and the suction side portion is the L-shape (annotated Fig. 7).

With regard to claim 16, Ohtomo further discloses that the pressure side portion is selected from the T-shape and the L-shape, and the suction side portion is selected from the T-shape and the L-shape (annotated Fig. 7).

With regard to claim 17, Ohtomo further discloses that the pressure side portion is selected from the I-shape and the L-shape, and the suction side portion is selected from the I-shape and the L-shape (annotated Fig. 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo et al. (US 5,624,231), referred to hereafter as Ohtomo in view of Marsh et al. (US 2018/0223671), referred to hereafter as Marsh.
With regard to claim 12:
Ohtomo discloses the airfoil of claim 1, as set forth above.
Ohtomo, in another embodiment in Fig. 20/21 discloses a tube portion having apertures for impingement cooling, but in the embodiment of Fig. 7 does not appear to explicitly disclose in verbatim that the tube portion of at least one of the first rib and the second rib includes at least one cooling aperture connecting the rib passage to the continuous cooling channel.
However, Marsh, which is in the same field of endeavor of airfoil cooling, teaches an airfoil with ribs including tube portion and connecting arms (Fig. 2) and further teaches the tube portion of the rib includes at least one cooling aperture (25) connecting the rib passage to the continuous cooling channel (Fig. 2) in order to provide impingement cooling ([0018], [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to add the aperture of Marsh to the tube portion of Ohtomo in order to provide impingement cooling, as both references and the claimed invention are directed to airfoil cooling. Such a modification will have the predictable results of impingement cooling and has a reasonable expectation of success as demonstrated by Marsh.

With regard to claim 13, the combination of Ohtomo and Marsh further discloses that the pressure side of the airfoil wall includes at least one airfoil wall aperture connecting the continuous cooling channel with an exterior gaspath (Ohtomo, see apertures 47 in Fig. 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar airfoils with L-shape channels such as US 10,533,427. More specifically see annotated Fig. 4 of US 2017/0101893 below:

    PNG
    media_image4.png
    616
    617
    media_image4.png
    Greyscale

Annotated Fig. 4 of US 2017/0101893

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558.  The examiner can normally be reached on Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             
/WOODY A LEE JR/           Primary Examiner, Art Unit 3745